Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/752,101 has a total 20 claims pending in the application; there are 3 independent claims and 17 dependent claims all of which are ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (U.S. Pub No. 2020/0036909 A1), and in view of Esposito et al (U.S. Pub No. 2008/0282124 A1).

As per claim 1, Caspi discloses a method comprising: 
collecting, by a computing device, a history of statistics for database objects (Par [0040]); 
predicting, by the computing device, statistics using the history of statistics (par [0040] predict the path of object); 
testing, by the computing device, a workload using the predicted statistics (Par [0040, 0059]); 
determining, by the computing device, at least one database object to maintain based on the testing the workload (Par [0039-0040]); and 
maintaining, by the computing device, the determined at least one database object (Par [0040-0041, 0049]).
Caspi does not explicitly disclose testing workload. However, Esposito discloses testing workload (par [0017, 0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Esposito into the teachings of Caspi in order to improve the efficiency of a product validation (Par [0004]).As per claim 2, Caspi discloses the method according to claim 1, wherein the testing the workload is performed offline (Par [0059-0060]). As per claim 14. A system comprising: 
a hardware processor, a computer readable memory, and a computer readable storage medium associated with a computing device;
program instructions to collect a history of statistics for database objects; program instructions to predict statistics using the history of statistics (par [0040] predict the path of object); 
program instructions to test a workload using the predicted statistics (Par [0040, 0059]); 
program instructions to determine at least one database object to maintain based on the testing the workload (Par [0039-0040]); and
program instructions to maintain the determined at least one database object, wherein the program instructions are stored on the computer readable storage medium for execution by the hardware processor via the computer readable memory (Par [0040-0041, 0049, 0070] and inventive concept 20).
Caspi does not explicitly disclose testing workload. However, Esposito discloses testing workload (par [0017, 0019]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Esposito into the teachings of Caspi in order to improve the efficiency of a product validation (Par [0004]).
As per claim 15, Caspi discloses the system according to claim 14, wherein the testing the workload is performed offline (Par [0059-0060]). 

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi (U.S. Pub No. 2020/0036909 A1), and in view of Alon et al (U.S. Pub NO. 2005/0256961 A1).

As per claim 8, Caspi discloses a computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to: 
collect a history of statistics for database objects; predict statistics corresponding to an upcoming database maintenance window using the history of statistics (par [0040] predict the path of object).
determine an updated access path of a database object using the predicted statistics (Par [0040] Inventive concept 11).
Caspi does not explicitly discloses switch an access path of the database object to the updated access path at the upcoming database maintenance window. 
Alon discloses switch an access path of the database object to the updated access path at the upcoming database maintenance window (Par [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 12, Alon discloses the computer program product according to claim 8, wherein the switching the access path of the database object is performed in response to the updated access path being validated (Par [0013]).



Claim(s) 9-10 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Alon et al, and further in view of Saha et al (U.S. Patent No. 10,613,899).
As per claim 9, Caspi and Alon do not explicitly disclose the computer program product according to claim 8, wherein the predicting the statistics comprises using a line regression method. 
However, Saha discloses wherein the predicting the statistics comprises using a line regression method (Claim 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Saha into the teachings of Caspi as modified by Alon in order to provide an accurate predict a run time (Col 2 lines 10-12).
As per claim 10, Saha discloses the computer program product according to claim 8, wherein the predicting the statistics comprises using a random forest regression method (Col 10 lines 1-10). 
As per claim 13, Saha discloses the computer program product according to claim 8, the program instructions further being executable to compare newly collected statistics with the predicted statistics to determine an accuracy of the predicted statistics (Fig 6). 




Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Alon et al,  and further in view of Cheng et al (U.S. Pub No. 2014/0012835 A1).

As per claim 11, Caspi and Alon do not explicitly disclose the computer program product according to claim 8, wherein the predicted statistics comprise a fullkeycard statistic and a cluster ratio statistic.
However, Cheng discloses wherein the predicted statistics comprise a fullkeycard statistic and a cluster ratio statistic (Par [0030, 0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Cheng into the teachings of Caspi as modified by Alon in order to provide an updating a statistical view data (Par [0004]).

Claim(s) 3-5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Alon et al (U.S. Pub NO. 2005/0256961 A1).

As per claim 3, Caspi discloses the method according to claim 1, wherein the testing the workload comprises, for each of the database objects: saving a current access path of the database object; generating an updated access path of the database object using the predicted statistics (Par [0040] and intensive 11).
Caspi and Esposito do not explicitly disclose validating the updated access path of the database object. 
However, Alon discloses validating the updated access path of the database object (Par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 4, Alon discloses the method according to claim 3, wherein the at least one database object to maintain is determined based on the validating the updated access paths (par [0013]). As per claim 5, Alon discloses the method according to claim 3, wherein, for each of the determined at least one database object, the maintaining the database object comprises switching the current access path of the database object to the updated access path of the database object (Par [0027]). 
As per claim 16. The system according to claim 14, wherein the testing the workload comprises, for each of the database objects: saving a current access path of the database object; generating an updated access path of the database objects using the predicted statistics (Par [0040] and intensive 11).
Caspi and Esposito do not explicitly disclose validating the updated access path of the database object. 
However, Alon discloses validating the updated access path of the database object (Par [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to detect inconsistencies in the physical and logical access path (Par [0007]).As per claim 17, Alon discloses the system according to claim 16, wherein the at least one database object to maintain is determined based on the validating the updated access paths (Par [0013]). As per claim 18, Alon discloses the system according to claim 16, wherein, for each of the determined at least one database object, the maintaining the database object comprises switching the current access path of the database object to the updated access path of the database object (par [0027]). 



Claim(s)  6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Zait et al (U.S Pub No. 2020/0042522 A1).

As per claim 6, Caspi and Esposito do not explicitly disclose the method according to claim 1, wherein the predicted statistics correspond to a next maintenance window of a relational database. 
However, Zait discloses wherein the predicted statistics correspond to a next maintenance window of a relational database (Par [0018, 0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to minimize the effect of statistics maintenance on database (Par [0002]).
As per claim 19, Caspi and Esposito do not explicitly disclose the system according to claim 14, wherein the predicted statistics correspond to a next maintenance window of a relational database. 
However, Zait discloses wherein the predicted statistics correspond to a next maintenance window of a relational database (Par [0018, 0095]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Alon into the teachings of Caspi as modified by Esposito in order to minimize the effect of statistics maintenance on database (Par [0002]).


Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caspi and Esposito et al, and further in view of Bastide et al (U.S. Pub No. 2015/0269155 A1).

As per claim 7, Esposito disclose the method according to claim 1, wherein the predicting the statistics is performed using a prediction model (Par [0017]).
Caspi and Esposito do not explicitly disclose modifying the prediction model based on feedback received regarding the predicted statistics. 
However, Bastide discloses modifying the prediction model based on feedback received regarding the predicted statistics (Par [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bastide into the teachings of Caspi as modified by Esposito in order to enhance feedback for users of social network (Par [0001]).
As per claim 20. Esposito discloses the system according to claim 14, wherein the predicting the statistics is performed using a prediction model (Par [0017]).
Caspi and Esposito do not explicitly disclose modifying the prediction model based on feedback received regarding the predicted statistics. 
However, Bastide discloses modifying the prediction model based on feedback received regarding the predicted statistics (Par [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Bastide into the teachings of Caspi as modified by Esposito in order to enhance feedback for users of social network (Par [0001]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 13, 2022
/THU N NGUYEN/Examiner, Art Unit 2154